Citation Nr: 1100890	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for a cervical spine disability with herniated disc and 
degenerative disc disease (DDD).

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.

3.  Entitlement to an initial compensable rating for right ankle 
spur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Louisville, Kentucky 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which granted service connection and an initial 30 percent rating 
for a cervical spine disorder, and awarded service connection 
with noncompensable ratings for left ear hearing loss and a right 
ankle spur.  During the pendency of this appeal, the case was 
transferred to the RO in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

These matters must be remanded for additional development, 
including examination.  In the December 2010 brief, the Veteran's 
representative pointed out that the most recent VA examinations 
of  with regard to the disabilities itemized above are all more 
than five years old.  The Veteran was last examined in April 2005 
in Landstuhl, Germany, shortly before his retirement from active 
service.  In his August 2007 statement, the Veteran requested 
that he be re-examined.  The Veteran's representative also 
asserted that the Veteran's last audio examination did not 
properly conform to VA rating criteria as a speech discrimination 
test in accordance with 38 C.F.R. § 4.85 was not performed.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board does note that this Veteran currently lives in Germany.  
The RO has not made an effort to even contact the Veteran to 
determine whether it would be feasible for him to travel to the 
United States for an examination, or to seek alternative methods 
of examining the Veteran, to include via fee basis examination if 
necessary.  The Board notes that his last examination took place 
in Landstuhl, Germany.  It might be feasible to re-examine him at 
this location, particularly as he is noted to be retired after a 
30 year career and is presumably entitled to continued treatment 
at this location.  

Prior to examination, any outstanding records of pertinent 
medical treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of 
treatment for his enumerated disorders, and 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The AOJ should attempt to 
obtain copies of any outstanding records of 
pertinent medical treatment received since 
May 2005.  All records obtained should be 
added to the claims folder.  If requests 
for any private or non-VA government 
treatment records are not successful, the 
AOJ should inform the Veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 3.159 
(2010).

2.  The AOJ should contact the Veteran to 
clarify whether the Veteran is willing and 
able to attend a VA examination to be held 
at a VA medical center in the United 
States, and if so, should schedule such 
examination to be held in the US geographic 
region designated by the Veteran.  If the 
Veteran has communicated that he is unable 
to leave Germany to attend the VA 
examinations, the AOJ should take steps to 
provide an examination be conducted in 
Germany, to include scheduling one at the 
Lanstuhl Regional Medical Center in 
Germany, or if necessary arrange for a fee 
basis examination to be conducted by a 
private medical provider in Germany.  

3.  After completion of the above, the AOJ 
should schedule the Veteran for a VA 
examination to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment 
related to the Veteran's cervical spine 
disability as well as the frequency and 
severity of any orthopedic impairment 
related to his right ankle spur.  The 
claims folder should be made available to 
and reviewed by the examiner.  

(a) With regard to the cervical 
spine disability, the examiner 
should identify all orthopedic 
pathology found to be present.  The 
examiner should conduct all 
indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion, 
and should describe any pain, 
weakened movement, excess 
fatigability, and incoordination 
present.  To the extent possible, 
the examiner should express any 
functional loss in terms of 
additional degrees of limited 
motion of the Veteran's cervical 
spine.  In addition, if possible, 
the examiner should state whether 
the cervical spine disability has 
been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs 
and symptoms that require bed rest 
prescribed by a physician or 
treatment by a physician, and if 
so, the frequency and duration of 
those episodes.  Further, the 
examiner should also discuss the 
nature and severity of any 
radiculopathy or neuropathy, to 
include addressing any symptoms 
claimed to be affecting his upper 
extremities.  

(b) With regard to the right ankle 
impairment due to bone spur, the 
examiner should identify all 
orthopedic pathology found to be 
present.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and 
range of motion studies expressed 
in degrees and in relation to 
normal range of motion, and should 
describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the 
extent possible, the examiner 
should express any functional loss 
in terms of additional degrees of 
limited motion of the Veteran's 
right ankle.  With respect to 
subjective complaints of pain, the 
examiner should comment on whether 
the subjective complaints are 
supported by objective findings, 
whether any pain is visibly 
manifested upon palpation and 
movement of the ankle, and whether 
there are any other objective 
manifestations that would 
demonstrate disuse or functional 
impairment of the right ankle due 
to pain attributable to the 
service-connected disabilities.  

With regard to both disabilities 
affecting the cervical spine and 
right ankle, the examiner must 
provide a comprehensive report 
including complete rationales for 
all conclusions reached.  All 
findings and conclusions should be 
set forth in a legible report.

4.  After completion of #1-3, the AOJ 
should schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected left ear 
hearing loss.  The examiner is to assess 
the nature and severity of the Veteran's 
service- connected left ear hearing loss, 
in accordance with the latest AMIE 
worksheet for rating hearing loss.  The 
examiner should perform any tests or 
studies deemed necessary for accurate 
assessments, to include audiology testing 
recording speech discrimination (Maryland 
CNC) and the puretone threshold average, 
from the sum of the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz.  The 
results of this audiology testing must be 
included in the examination report.  The 
claims file must be made available to, and 
be reviewed by, the examiner in connection 
with the examination, and the report should 
so indicate.  The examiner should clearly 
outline the rationale and discuss the 
medical principles involved for any opinion 
expressed.  

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-
adjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claim.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



